Name: 2014/886/EU: Decision of the European Parliament and of the Council of 4 December 2014 appointing the European Data Protection Supervisor and the Assistant Supervisor
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2014-12-09

 9.12.2014 EN Official Journal of the European Union L 351/9 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 4 December 2014 appointing the European Data Protection Supervisor and the Assistant Supervisor (2014/886/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (1), and in particular Article 42(1) thereof, Having regard to the proposal of a list of candidates drawn up by the European Commission on 16 September 2014, in accordance with Article 42(1) of Regulation (EC) No 45/2001, following a public call for candidates, with a view to the appointment of the European Data Protection Supervisor and the Assistant Supervisor, Whereas: (1) The term of office of the European Data Protection Supervisor and the Assistant Supervisor came to an end on 16 January 2014. However, in accordance with Article 42(6) of Regulation (EC) No 45/2001, the European Data Protection Supervisor and the Assistant Supervisor remain in office until they are replaced. (2) The European Data Protection Supervisor and the Assistant Supervisor are to be appointed by common accord between the European Parliament and the Council, for a period of five years from 4 December 2014, HAVE ADOPTED THIS DECISION: Article 1 The following are appointed for the period from 4 December 2014 to 5 December 2019:  European Data Protection Supervisor: Mr Giovanni BUTTARELLI,  Assistant Supervisor: Mr Wojciech RafaÃ  WIEWIÃ ROWSKI. Article 2 This Decision shall enter into force on 4 December 2014. Done at Brussels, 4 December 2014. For the European Parliament The President M. SCHULZ For the Council The President S. GOZI (1) OJ L 8, 12.1.2001, p. 1.